Citation Nr: 1244013	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for foreign body in the right hand; and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran had active military service from March 1961 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Boston.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  In a rating decision in August 1969, the RO denied service connection for foreign body in the right hand; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the rating decision became final by operation of law based on the evidence then of record. 

2.  Evidence that is not cumulative or redundant of that in the record in August 1969 and that relates to an unestablished fact necessary to substantiate the claim for service connection for foreign body in the right hand has been received.

3.  A metallic foreign body lodged in the Veteran's right hand during active duty service in 1969 is productive of residual, disabling symptoms, including pain on use and limitation of motion.  

4.  During an August 2011 Travel Board hearing before the undersigned Veterans Law Judge, the Veteran withdrew from appeal his claim for service connection for a right shoulder disorder.

CONCLUSIONS OF LAW

1.  The August 1969 rating decision denying service connection for foreign body in the right hand is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §3.104 (2012).

2.  Evidence added to the record since the August 1969 rating decision, denying service connection claim for foreign body in the right hand, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  A right hand injury residual disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  

4.  The criteria for withdrawal of a substantive appeal on the claim for service connection for a right shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the claim for service connection for right hand injury residuals, representing a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Service Connection, right hand 

In a rating decision in August 1969 the RO denied the Veteran's initial service connection claim for a metal chip/foreign body in the right hand on the grounds that there were no residuals of a foreign body in the right hand during the Veteran's separation examination.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the August 1969 rating decision.  The August 1969 decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

In November 2007 the Veteran filed a claim to reopen, which was denied by the RO in the May 2008 rating decision.  The Veteran has appealed.

The August 1969 rating decision is the last final decision on the merits.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claim, new and material evidence is needed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the August 1969 rating decision the evidence consisted of service treatment records, which in turn included a March 1969 record of treatment for a puncture wound in the dorsum of the hand.  X-rays taken at that time showed that a small piece of metal was imbedded under the skin.   

Evidence added to the record since the August 1969 rating decision includes a March 2010 medical record written by a private physician, who reported that the retained foreign body in the Veteran's right hand is causing problems.  He added that the object may be in, or involved with, the extensor tendon, which could account for the Veteran's pain and limitation of motion on repetitive use.  The evidence also includes a VA treatment record dated in May 2011, which describes the Veteran as presenting with "painful dorsum in location of foreign body;" and notes that the Veteran had had progressive localized pain over the area of the foreign body for the past 15 years.  

This evidence is new since it was not of record in 1969 and material as it raises a reasonable possibility of substantiating the claim for service connection for foreign body in the right hand.  New and material evidence having been presented, the claim is reopened.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Having reopened the claim for service connection for a right hand disorder based on new and material evidence, the Board has jurisdiction to review the claim de novo, based on the whole record.  For the reasons that follow, the Board finds that the preponderance of the evidence is in favor of an award of service connection for right hand injury residuals.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Merits

The Veteran complains of pain and loss of function of his right hand, which he says began during service.  During his August 2011 Board hearing he testified that he injured his right hand in-service, with ensuing pain and swelling that, while not unduly limiting back then, has progressively worsened over the years.  

Service treatment records confirm that the Veteran sustained a puncture wound in the dorsum of the right hand on March 5, 1969, and that a small piece of metal was imbedded under the skin.  Although no sequelæ was noted on the report of the Veteran's March 1969 separation examination report, this makes perfect sense since the separation examination was done on March 3, 1969; two days before the incident.  And both the Veteran, and his wife, insist that the Veteran has had trouble with the hand since service, particularly in the last decade or so; and there is no lay or medical evidence that contradicts this assertion.  See Jandreau, 492 F.3d at 1377 (providing that to the extent the Veteran's statements merely provide an account of symptoms within his personal observation he is competent to detail such matters).  There is nothing in the record that contravenes the veracity, and thus the credibility, of this statement, and it is accorded great weight.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  

On VA examination in January 2008 the examiner stated that he could not be sure of the etiology of the Veteran's right hand complaints without further testing; however, VA medical records note that the Veteran has had progressive localized pain for the past 15 years in the dorsum of the right hand in the area, where the foreign body is imbedded.  A private physician also found the right hand with pain and limitation of use with repetitive type activities, which he said was related to the foreign body in the Veteran's right hand.  This too is uncontradicted by any other evidence of record; and is accorded great weight.

In sum, the evidence confirms that the Veteran sustained was involved in an incident during service that left a metal objected imbedded in the dorsum of his right hand, and there is credible lay evidence of continuity of symptomatology since that event.  There is also competent medical evidence, uncontradicted by any other evidence of record, which relates the Veteran's right hand complaints to the foreign metallic object in his right hand.  In short, there is no probative negative evidence against the claim.  The criteria for a grant of service connection on a direct basis for right hand injury residuals are therefore met.  38 C.F.R. § 3.303.

Service connection, right shoulder

In a rating decision in May 2008, the RO denied service connection for a right shoulder disorder, which the Veteran appealed.  In March 2010 the Veteran perfected his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

During his August 2011 Travel Board hearing the Veteran withdrew his appeal for service connection for a right shoulder disorder.  See August 2011 Hearing Transcript, p. 2.  Consequently, there remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for foreign body in the right hand is reopened.   

Service connection for right hand injury residuals is granted.  

The Veteran's appeal for service connection for a right shoulder disorder is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


